DETAILED ACTION
This action is in response to the Application filed on 11/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/08/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1 - 3, 5 – 8 and 10 is/are objected to because of the following informalities:  
Claim 1 recites “the load current” in line 2. Said limitation lacks antecedent basis.
Claim 1 recites “a respective current sense signal” in line 9. It appears that it should be “the respective current sense signal”.
Claim 1 recites “a respective voltage imbalance signal” in line 11. It appears that it should be “the respective voltage imbalance signal”.
Claim 1 recites “a respective one of the plurality of converter cells” in line 14. It appears that it should be “the respective one of the plurality of converter cells”.
Claim 2 recites “a respective PWM signal” in line 7. It appears that it should be “the respective PWM signal”.
Claim 2 recites “a comparison” in line 8. It appears that it should be “the comparison”.
Claim 3 recites “a respective voltage imbalance signal” in line 2. It appears that it should be “the respective voltage imbalance signal”.
Claim 5 recites “a respective PWM signal” in line 7. It appears that it should be “the respective PWM signal”.
Claim 5 recites “a comparison” in line 8. It appears that it should be “the comparison”.
Claim 6 recites “the load current” in line 2. Said limitation lacks antecedent basis.
Claim 6 recites “a respective current sense signal” in line 8. It appears that it should be “the respective current sense signal”.
Claim 6 recites “a respective voltage imbalance signal” in line 10. It appears that it should be “the respective voltage imbalance signal”.
Claim 6 recites “a respective one of the plurality of converter cells” in line 12. It appears that it should be “the respective one of the plurality of converter cells”.
Claim 7 recites “a PWM ramp voltage” in line 3. It appears that it should be “the PWM ramp voltage”.
Claim 7 recites “a PWM signal” in line 3. It appears that it should be “the PWM signal”.
Claim 7 recites “a comparison” in line 5. It appears that it should be “the comparison”.
Claim 8 recites “a respective current imbalance signal” in line 2. It appears that it should be “the respective current imbalance signal”.
Claim 10 recites “the load current” in line 2. Said limitation lacks antecedent basis.
Claim 10 recites “a respective current sense signal” in line 9. It appears that it should be “the respective current sense signal”.
Claim 10 recites “a respective voltage imbalance signal” in line 11. It appears that it should be “the respective voltage imbalance signal”.
Claim 10 recites “a normalized voltage imbalance signal” in line 14. It appears that it should be “the normalized voltage imbalance signal”.
Claim 10 recites “a respective one of the plurality of converter cells” in line 17. It appears that it should be “the respective one of the plurality of converter cells”.
Claim 10 recites “a respective current imbalance signal” in line 22. It appears that it should be “the respective current imbalance signal”.
Claim 10 recites “a comparison” in line 24. It appears that it should be “the comparison”.
Claim 10 recites “a respective PWM ramp voltage that based on a sum”. It appears that it should be “a respective PWM ramp voltage that is based on a sum”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5 – 8, 10 – 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 10,284,095; (hereinafter Mednik).

Regarding claim 1, Mednik [e.g. Fig. 3] discloses a multi-phase DC-to-DC controller for receiving an input voltage [e.g. Vin] and delivering an output voltage [e.g. Vo] to a load [e.g. Load 12] by splitting the load current between a plurality of DC-to-DC converter cells [e.g. 11], the multi-phase DC-to-DC controller comprising: a plurality of current sense circuits [e.g. 101] each configured to sense current in a respective one of the plurality of converter cells, each of the plurality of current sense circuits configured to generate a respective current sense signal [e.g. VCS1-VCSN];  an averaging circuit [e.g. 102] configured to receive each of the respective current sense signals and generate an average signal [e.g. VCS(AV)] that represents an average of the respective current sense signals; a plurality of error detector circuits [e.g. 105] each configured to compare a respective current sense signal with the average signal and generate a respective voltage imbalance signal [e.g. ΔVCS1- ΔVCSN]; a plurality of transconductor circuits [e.g. 108] each configured to convert a respective voltage imbalance signal [e.g. output of 100] to a respective current imbalance signal [e.g. output of 108]; and a plurality of pulse width modulation (PWM) generators [e.g. 107] each configured to output a PWM signal [e.g. PWM1] configured to control a respective one of the plurality of converter cells based on a comparison between a ramp threshold voltage [e.g. Vo(est); col. 1, lines 46 – 49 recites “a ramp threshold voltage VO(est) of an ON time generator 107 at a summing node 106. The threshold voltage VO(est) is typically generated in proportion with the output voltage VO, whether actual, or estimated”] of the plurality of PWM generators and a respective PWM ramp voltage [e.g. at non-inverting of comparator in 107, col. 5, lines 14 – 16] that is based on a sum of one of the respective current imbalance signals and a respective first current that is proportional to the input voltage [e.g. current from VIN through RT; col. 5, line 10 – 14 recites “a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage”. Examiner note, in case of the embodiment of Fig. 3, the respective current imbalance is replaced by the normalized current imbalance output of multiplier-divider 100; e.g. col. 5, lines 9 – 18 recites “each of the ON time generators 107 includes a source of fixed current, a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage, and a comparator 109 for terminating the altered fixed ON time upon the ramp voltage exceeding a given threshold voltage, e.g., VO(est). In one embodiment, the fixed current is substantially proportional to the input voltage VIN”].

Regarding claim 2, Mednik [e.g. Fig. 3] discloses wherein each of the plurality of PWM generators comprises: a timing resistor [e.g. RT] configured to generate the respective first current that is proportional to the input voltage [e.g. current from VIN through RT; e.g. col. 5, lines 9 – 18 recites “each of the ON time generators 107 includes a source of fixed current, a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage, and a comparator 109 for terminating the altered fixed ON time upon the ramp voltage exceeding a given threshold voltage, e.g., VO(est). In one embodiment, the fixed current is substantially proportional to the input voltage VIN”]; a timing capacitor [e.g. CT] configured to integrate a sum of the respective first current and the respective current imbalance signal and generate the PWM ramp voltage [e.g. col. 5, line 10 – 14 recites “a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage”]; and a comparator [e.g. comparator in 107] for outputting a respective PWM signal [e.g. PWM1] to activate the respective one of the plurality of converter cells, the respective PWM signal based on a comparison of the PWM ramp voltage and the ramp threshold voltage [e.g. at inverting and non-inverting input of comparator in 107].

Regarding claim 3, Mednik [e.g. Fig. 3] discloses further comprising: a plurality of multiplier-divider circuits [e.g. 100] each configured to multiply a respective voltage imbalance signal by a ratio of the input voltage [e.g. VIN] and the ramp threshold voltage [e.g. Vo(est); col. 1, lines 46 – 49 recites “a ramp threshold voltage VO(est) of an ON time generator 107 at a summing node 106. The threshold voltage VO(est) is typically generated in proportion with the output voltage VO, whether actual, or estimated”], and to generate a respective normalized voltage imbalance signal [e.g. col. 5, lines 46 – 52 recites “each of the multiplier-divider circuits 100 is configured to multiply a respective current imbalance signal, i.e., ΔVCS1˜ΔVCSN by a ratio of the input voltage and the output voltage, and to generate a normalized current imbalance signal. Thus, each one of the ON time generators 107 alters the fixed ON time in accordance with a time integral of a respective normalized current imbalance signal”]; wherein the respective voltage imbalance signal converted by each of the plurality of transconductor circuits [e.g. 108] is the normalized voltage imbalance signal generated by the plurality of multiplier-divider circuits [e.g. col. 5, lines 46 – 52].

Regarding claim 5, Mednik [e.g. Fig. 3] discloses wherein each of the plurality of PWM generators comprises: a current source configured to generate the respective first current that is proportional to the input voltage [e.g. col. 5, lines 9 – 18 recites “each of the ON time generators 107 includes a source of fixed current, a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage, and a comparator 109 for terminating the altered fixed ON time upon the ramp voltage exceeding a given threshold voltage, e.g., VO(est). In one embodiment, the fixed current is substantially proportional to the input voltage VIN”]; a timing capacitor [e.g. CT] configured to integrate a sum of the respective first current and a respective current imbalance signal and generate the respective PWM ramp voltage [e.g. col. 5, lines 9 – 18 above]; and a comparator [e.g. 109; col. 5, lines 9 – 18 above] for outputting a respective PWM signal configured to control the respective one of the plurality of converter cells, the respective PWM signal based on a comparison of the PWM ramp voltage and the ramp threshold voltage [e.g. col. 5, lines 9 – 18 above].

Regarding claim 6, Mednik [e.g. Fig. 3] discloses a method in a multi-phase DC-to-DC controller for receiving an input voltage [e.g. Vin] and delivering an output voltage [e.g. Vo] to a load [e.g. Load 12] by splitting the load current between a plurality of DC-to- DC converter cells [e.g. 11], the method comprising: sensing [e.g. 101] current in a respective one of the plurality of converter cells and generating a respective current sense signal [e.g. VCS1-VCSN]; generating [e.g. 102] an average signal [e.g. VCS(AV)] that represents an average of the respective current sense signals; comparing [e.g. 105] a respective current sense signal with the average signal and generating a respective voltage imbalance signal [e.g. ΔVCS1- ΔVCSN]; converting [e.g. 108] a respective voltage imbalance signal [e.g. output of 100] to a respective current imbalance signal [e.g. output of 108]; and outputting a PWM signal [e.g. PWM1] configured to control a respective one of the plurality of converter cells based on a comparison between a ramp threshold voltage [e.g. Vo(est); col. 1, lines 46 – 49 recites “a ramp threshold voltage VO(est) of an ON time generator 107 at a summing node 106. The threshold voltage VO(est) is typically generated in proportion with the output voltage VO, whether actual, or estimated”] and a respective PWM ramp voltage [e.g. at non-inverting of comparator in 107, col. 5, lines 14 – 16] that is based on a sum of one of the respective current imbalance signals and a first current that is proportional to the input voltage [e.g. col. 5, line 10 – 14 recites “a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage”. Examiner note, in case of the embodiment of Fig. 3, the respective current imbalance is replaced by the normalized current imbalance output of multiplier-divider 100; e.g. col. 5, lines 9 – 18 recites “each of the ON time generators 107 includes a source of fixed current, a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage, and a comparator 109 for terminating the altered fixed ON time upon the ramp voltage exceeding a given threshold voltage, e.g., VO(est). In one embodiment, the fixed current is substantially proportional to the input voltage VIN”].

Regarding claim 7, Mednik [e.g. Fig. 3] discloses further comprising: integrating [e.g. CT] a sum of the first current and the respective current imbalance signal to generate a PWM ramp voltage [e.g. col. 5, line 10 – 14 recites “a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage”]; and outputting [e.g. comparator in 107] a PWM signal [e.g. PWM1] to activate the respective one of the plurality of converter cells based on a comparison of the PWM ramp voltage and the ramp threshold voltage [e.g. at inverting and non-inverting input of comparator in 107].

Regarding claim 8, Mednik [e.g. Fig. 3] discloses further comprising: multiplying [e.g. 100] a respective current imbalance signal by a ratio of the input voltage [e.g. VIN] and the ramp threshold voltage [e.g. Vo(est); col. 1, lines 46 – 49 recites “a ramp threshold voltage VO(est) of an ON time generator 107 at a summing node 106. The threshold voltage VO(est) is typically generated in proportion with the output voltage VO, whether actual, or estimated”] to generate a normalized voltage imbalance signal [e.g. col. 5, lines 46 – 52 recites “each of the multiplier-divider circuits 100 is configured to multiply a respective current imbalance signal, i.e., ΔVCS1˜ΔVCSN by a ratio of the input voltage and the output voltage, and to generate a normalized current imbalance signal. Thus, each one of the ON time generators 107 alters the fixed ON time in accordance with a time integral of a respective normalized current imbalance signal”]; wherein converting [e.g. 108] the respective voltage imbalance signal to the respective current imbalance signal comprises converting the normalized voltage imbalance signal to a normalized respective current imbalance signal [e.g. col. 5, lines 46 – 52].

Regarding claim 10, Mednik [e.g. Fig. 3] discloses a multi-phase DC-to-DC controller for receiving an input voltage [e.g. Vin] and delivering an output voltage [e.g. Vo] to a load [e.g. Load 12] by splitting the load current between a plurality of DC-to-DC converter cells [e.g. 11], the controller comprising: a plurality of current sense circuits [e.g. 101] each configured to sense current in a respective one of the plurality of converter cells, each of the plurality of current sense circuits configured to generate a respective current sense signal [e.g. VCS1-VCSN]; an averaging circuit [e.g. 102] configured to receive each of the respective current sense signals and generate an average signal  [e.g. VCS(AV)] that represents an average of the respective current sense signals; a plurality of error detector circuits [e.g. 105] each configured to compare a respective current sense signal with the average signal and generate a respective voltage imbalance signal [e.g. ΔVCS1- ΔVCSN]; a plurality of multiplier-divider circuits [e.g. 100] each configured to multiply a respective voltage imbalance signal by a ratio of the input voltage [e.g. VIN] and a ramp threshold voltage [e.g. Vo(est); col. 1, lines 46 – 49 recites “a ramp threshold voltage VO(est) of an ON time generator 107 at a summing node 106. The threshold voltage VO(est) is typically generated in proportion with the output voltage VO, whether actual, or estimated”] to generate a respective normalized voltage imbalance signal [e.g. col. 5, lines 46 – 52 recites “each of the multiplier-divider circuits 100 is configured to multiply a respective current imbalance signal, i.e., ΔVCS1˜ΔVCSN by a ratio of the input voltage and the output voltage, and to generate a normalized current imbalance signal. Thus, each one of the ON time generators 107 alters the fixed ON time in accordance with a time integral of a respective normalized current imbalance signal”]; a plurality of transconductor circuits [e.g. 108] each configured to convert a respective normalized voltage imbalance signal [e.g. output of 100] to a respective normalized current imbalance signal [e.g. output of 108]; and a plurality of pulse width modulation (PWM) generators [e.g. 107] each configured to output a PWM signal [e.g. PWM1] configured to control a respective one of the plurality of converter cells based on a comparison between the ramp threshold voltage [e.g. Vo(est)] and a respective PWM ramp voltage [e.g. at non-inverting of comparator in 107, col. 5, lines 14 – 16] that based on a sum of one of the respective normalized current imbalance signals and a first current that is proportional to the input voltage [e.g. col. 5, line 10 – 14 recites “a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage”. Examiner note, in case of the embodiment of Fig. 3, the respective current imbalance is replaced by the normalized current imbalance output of multiplier-divider 100; e.g. col. 5, lines 9 – 18 recites “each of the ON time generators 107 includes a source of fixed current, a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage, and a comparator 109 for terminating the altered fixed ON time upon the ramp voltage exceeding a given threshold voltage, e.g., VO(est). In one embodiment, the fixed current is substantially proportional to the input voltage VIN”]; wherein each of the plurality of PWM generators comprises: a timing capacitor [e.g. CT] configured to integrate a sum of the first current and a respective current imbalance signal and generate the PWM ramp voltage [e.g. col. 5, line 10 – 14 recites “a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage”]; and a comparator [e.g. comparator in 107] for outputting a PWM signal [e.g. PWM1] based on a comparison of the PWM ramp voltage [e.g. Vo(est)] and the ramp threshold voltage [e.g. at non-inverting of comparator in 107, col. 5, lines 14 – 16].

Regarding claim 11, Mednik [e.g. Fig. 3] discloses wherein each of the plurality of PWM generators further comprises a timing resistor [e.g. RT] configured to generate the first current that is proportional to the input voltage [e.g. current through RT; col. 5, lines 9 – 18 recites “each of the ON time generators 107 includes a source of fixed current, a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage, and a comparator 109 for terminating the altered fixed ON time upon the ramp voltage exceeding a given threshold voltage, e.g., VO(est). In one embodiment, the fixed current is substantially proportional to the input voltage VIN”].

Regarding claim 12, Mednik [e.g. Fig. 3] discloses wherein each of the plurality of PWM generators [e.g. 107] further comprises a current source configured to generate the first current that is proportional to the input voltage [e.g. col. 5, lines 9 – 18 recites “each of the ON time generators 107 includes a source of fixed current, a timing capacitor CT configured to integrate a sum of the fixed current and a respective current imbalance signal ΔVCS1˜ΔVCSN and to generate a PWM ramp voltage, and a comparator 109 for terminating the altered fixed ON time upon the ramp voltage exceeding a given threshold voltage, e.g., VO(est). In one embodiment, the fixed current is substantially proportional to the input voltage VIN”]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mednik in view of Applicant’s Admitted Prior Art; (hereinafter AAPA), alternatively in view of US Pub. No. 2009/0051335; (hereinafter Huang).

Regarding claim 4, Mednik fails to disclose further comprising: a ramp threshold voltage generator circuit configured to generate the ramp threshold voltage based on a comparison between the output voltage and a reference voltage.
AAPA [e.g. Fig. 1] teaches further comprising: a ramp threshold voltage generator circuit [e.g. 110] configured to generate the ramp threshold voltage [e.g. VCOMP] based on a comparison between the output voltage [e.g. VOUT] and a reference voltage [e.g. VREF].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mednik by further comprising: a ramp threshold voltage generator circuit configured to generate the ramp threshold voltage based on a comparison between the output voltage and a reference voltage as taught by AAPA in order of being able to provide compensation for error in the output voltage. 
Alternatively;
	Huang [e.g. Fig. 2] teaches further comprising: a ramp threshold voltage generator circuit [e.g. 210] configured to generate the ramp threshold voltage [e.g. Verror] based on a comparison between the output voltage [e.g. VOUT] and a reference voltage [e.g. VREF].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mednik by further comprising: a ramp threshold voltage generator circuit configured to generate the ramp threshold voltage based on a comparison between the output voltage and a reference voltage as taught by AAPA in order of being able to provide current balance between phases. 

Regarding claim 9, Mednik fails to disclose wherein the ramp threshold voltage of the PWM generator is generated based on a comparison between the output voltage and a reference voltage.
AAPA [e.g. Fig. 1] teaches wherein the ramp threshold voltage [e.g. VCOMP] of the PWM generator [e.g. 107] is generated based on a comparison between the output voltage [e.g. VOUT] and a reference voltage [e.g. VREF].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mednik by wherein the ramp threshold voltage of the PWM generator is generated based on a comparison between the output voltage and a reference voltage as taught by AAPA in order of being able to provide compensation for error in the output voltage. 
Alternatively;
	Huang [e.g. Fig. 2] teaches wherein the ramp threshold voltage [e.g. Verror] of the PWM generator [e.g. 230a-230n] is generated based on a comparison between the output voltage [e.g. VOUT] and a reference voltage [e.g. VREF].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mednik by wherein the ramp threshold voltage of the PWM generator is generated based on a comparison between the output voltage and a reference voltage as taught by AAPA in order of being able to provide current balance between phases. 

Regarding claim 13, Mednik fails to disclose further comprising a ramp threshold voltage generator circuit configured to generate the ramp threshold voltage based on a comparison between the output voltage and a reference voltage.
AAPA [e.g. Fig. 1] teaches further comprising a ramp threshold voltage generator circuit [e.g. 110] configured to generate the ramp threshold voltage [e.g. VCOMP] based on a comparison between the output voltage [e.g. VOUT] and a reference voltage [e.g. VREF].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mednik by further comprising a ramp threshold voltage generator circuit configured to generate the ramp threshold voltage based on a comparison between the output voltage and a reference voltage as taught by AAPA in order of being able to provide compensation for error in the output voltage. 
Alternatively;
	Huang [e.g. Fig. 2] teaches further comprising a ramp threshold voltage generator circuit [e.g. 210] configured to generate the ramp threshold voltage [e.g. Verror] based on a comparison between the output voltage [e.g. VOUT] and a reference voltage [e.g. VREF].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mednik by further comprising a ramp threshold voltage generator circuit configured to generate the ramp threshold voltage based on a comparison between the output voltage and a reference voltage as taught by AAPA in order of being able to provide current balance between phases. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838